 Case 1:17-cv-00613-JTN-SJB ECF No. 89 filed 10/24/19 PageID.731 Page 1 of 3



                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN


 DEVON S. ANTOL, et al.,

       Plaintiffs,                              Hon. Janet T. Neff

 v.                                             Case No. 1:17-cv-00613-JTN-ESC


 ADAM DENT, et al.,

       Defendants,
 ________________________________/

             ORDER REGARDING SETTLEMENT CONFERENCE

      The parties will appear before Magistrate Judge Phillip J. Green for a

settlement conference on December 19, 2019, at 9:30 a.m. The conference shall

take place in Courtroom 601, Federal Building, 110 Michigan St. N.W., Grand

Rapids, Michigan. Trial counsel shall be present accompanied by the client (if an

individual) or an officer of the client with full authority to negotiate a settlement (if

a corporation or other entity). Defendants who are officers or agencies of state

government must be represented in person by an individual, in addition to the

Assistant Attorney General, with authority to negotiate a settlement. If the defense

is controlled by an insurance company, a representative of the insurer shall also be

present.   Failure of counsel to be accompanied by an appropriate client

representative with actual authority to settle may result in the imposition

of sanctions or a citation for contempt of court.
 Case 1:17-cv-00613-JTN-SJB ECF No. 89 filed 10/24/19 PageID.732 Page 2 of 3



       A settlement conference is more likely to be productive if, before the conference,

the parties have had a written exchange of their settlement proposals. Accordingly,

at least fourteen (14) days prior to the settlement conference, plaintiff’s counsel shall

submit a written itemization of damages and settlement demand to defendant’s

counsel with a brief explanation of why such a settlement is appropriate. No later

than seven (7) days prior to the settlement conference, defendant’s counsel shall

submit a written offer to plaintiff’s counsel with a brief explanation of why such a

settlement is appropriate. This may lead directly to a settlement. If settlement is

not achieved, plaintiff’s counsel shall deliver, fax or e-mail copies of these letters to

the chambers of the magistrate judge conducting the conference no later than three

(3) business days before the conference.        Do not file copies of these letters in the

Clerk’s Office.

       Three business days before the conference, each attorney shall submit to me a

confidential letter concerning settlement. A copy need not be provided to any other

party. All information in the settlement letter shall remain confidential and will not

be disclosed to any other party without the approval of the writer. The confidential

settlement letter shall set forth: (a) the name and title of the party representative

who will be present at the settlement conference, with counsel’s certification that the

representative will have full authority to settle, without the need to consult with any

other party; (b) a very brief explanation of the nature of the case, including an identifi-

cation of any parties added or dismissed since the time of filing; (c) a history of

settlement negotiations to date, including all offers, demands and responses (the


                                            2
 Case 1:17-cv-00613-JTN-SJB ECF No. 89 filed 10/24/19 PageID.733 Page 3 of 3



letter should not, however, divulge any offer made in the context of a voluntary

facilitative mediation); (d) the policy limits of any relevant insurance coverage; (e) the

limits on settlement authority given to counsel by the client; (f) that party's

suggestions concerning the most productive approach to settlement; (g) any other

matter that counsel believes will improve the chances for settlement. Failure of

counsel to submit the ordered confidential letter concerning settlement

may result in the imposition of sanctions or a citation for contempt of court.

      All settlement letters shall be sent via facsimile to the offices of Magistrate

Judge Green at (616) 456-2074; they should not be directed to the Clerk's Office

or e-filed in the case.

      IT IS SO ORDERED.


Date: October 24, 2019                                  /s/ Phillip J. Green
                                                       PHILLIP J. GREEN
                                                       United States Magistrate Judge




                                            3
